Case: 13-11089     Date Filed: 10/15/2013   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 13-11089
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 1:12-cr-20785-JEM-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

ANSO AZOR,
a.k.a. Maxo Blane,
a.k.a. Phillipe Romaine,


                                                          Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 15, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-11089     Date Filed: 10/15/2013    Page: 2 of 4


      Anso Azor appeals his sentence of 30 months of imprisonment following his

plea of guilty to using or possessing fraudulent immigration documents, 18 U.S.C.

§ 1546(a), and aggravated identity theft, id. § 1028A(a)(1). Azor argues that his

sentence is unreasonable. We affirm.

      Azor was deported in 1988 twice after entering the United States illegally

using two different false identities; in 1995 after attempting to reenter the country

using his real name; and in May 2012 when he attempted to reenter the country

using a false passport bearing his photograph and the name of a naturalized citizen

of the United States, J.R.J. In September 2012, Azor again attempted to enter the

United States. Azor presented using a Haitian passport and a permanent resident

card, both of which bore his photograph and J.R.J.’s name. Border patrol agents

searched Azor and seized from him other documents bearing J.R.J.’s name,

including licenses issued by Florida and Georgia, credit and debit cards, and

records of checks issued by an employer and governmental tax offices. Azor also

had amassed criminal charges under J.R.J.’s name.

      The district court did not abuse its discretion. The district court sentenced

Azor to a term at the high end of his advisory guideline range of zero to six months

of imprisonment for using fraudulent immigration documents and to a consecutive

term of 24 months of imprisonment that was mandated for his offense of

aggravated identity theft. See United States Sentencing Guidelines Manual


                                          2
               Case: 13-11089     Date Filed: 10/15/2013    Page: 3 of 4


§ 2B1.6(a) & n.1. Azor requested a sentence of two years and one day based on

his unfortunate childhood, various tragedies in adulthood, and obligations to his

children in Haiti and the United States, but the district court reasonably determined

that a sentence of 30 months of imprisonment was necessary to address the

statutory purposes of sentencing. See 18 U.S.C. § 3553(a). The district court

explained that Azor required a sentence “of the high end or more” because

“deportation [didn’t] really seem to much matter” to him; he “need[ed] to be

punished” for his “serious” offenses that involved “using a live person’s

identification”; and “putting him in jail . . . [appeared to] be the only way” to

prevent him from “sneaking back in” and returning to “the streets.” Azor

complains about insufficient weight being given to his professed fear of being

persecuted in Haiti and his financial obligations to his families, but the district

court was entitled to find that those considerations were outweighed by the need to

address the seriousness of his offenses and deter future similar conduct,

particularly when Azor had admitted to entering the country for economic reasons.

See United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). Azor also

argues that his sentence is unreasonably disparate from those imposed on United

States citizens who can qualify for “drug treatment or release to a halfway house,”

but a deportable alien like Azor who has repeatedly violated our immigration laws

is not similarly situated to a legal citizen of this country. See United States v.


                                           3
              Case: 13-11089   Date Filed: 10/15/2013   Page: 4 of 4


Docampo, 573 F.3d 1091, 1101–02 (11th Cir. 2009) (“A well-founded claim of

disparity, however, assumes that apples are being compared to apples.” (quoting

United States v. Mateo–Espejo, 426 F.3d 508, 514 (1st Cir. 2005)).

      We AFFIRM Azor’s sentence.




                                        4